DETAILED ACTION
This office action is in response to correspondence filed on 4/25/2022.  
The Amendment filed on 4/25/2022 has been entered.  
Claims 1, 3-8, 10-15, and 17-20 have been amended by Applicant.
Claims 1-20 remain pending in the application of which Claims 1, 8, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 8, and 15.

Most pertinent prior art:
CHHAYA (US 2019/0311035 A1) discloses a method comprising: 
receiving adjusted labeled data (CHHAYA Par 33 – “In an example embodiment, a mean of ten annotator scores (e.g., scores from ten annotators) may be used as a representative score of an affective tone dimension for a text communication. Taking the affective tone dimension formality as an example, a given text communication may have been provided to ten (or more) annotators, and each annotator may have provided a formality score for the given text communication, as described above. In this example, a mean of the ten formality scores provided by the ten annotators may be used as a representative formality score for the given text communication.”) based on emotional tone features (CHHAYA Par 29 – “In order to perform the crowdsourcing, each text communication in the corpus of text communications may be cleaned and provided to a suitable number of annotators with instructions to label each provided text communication for each of the three affective tone dimensions of frustration, formality, and politeness. … In some cases, the annotators may be provided a brief description of frustrating language, formal language, and polite language, so as to remove confusion between the three affective tone dimensions of frustration, formality, and politeness.”); 
analyzing words using a tone model (CHHAYA Fig. 9 – “Tone Prediction Module 808”; Par 64 – “As shown in FIG. 9, tone prediction module 808 includes a trained frustration prediction module 704, a trained formality prediction module 706, and a trained politeness prediction module 708. As described previously, for a provided text communication, trained frustration prediction module 704 predicts a measure of frustration, trained formality prediction module 706 predicts a measure of formality, and trained politeness prediction module 708 predicts a measure of frustration.”) using the emotional tone features (CHHAYA Par 65 – “The generated feature vector represents the text communication and, more specifically, the contents of the text communication. Feature computation module 702 may provide or otherwise make available the generated feature vector to tone prediction module 808 for determination of a tone of the contents of the text communication. Tone prediction module 808 may then predict the tone of the contents of the text communication utilizing trained frustration prediction module 704, trained formality prediction module 706, and trained politeness prediction module 708 included in tone prediction module 808.”) and integrating the adjusted labeled data (CHHAYA Par 35 – “As will be further described below, text communications in training samples may be represented by a respective feature vector that represents the contents of the text communication. Accordingly, a training sample may include, for example, a feature vector that represents the contents of a text communication, and a ground truth for an affective tone dimension.”; Par 58 – “Each training sample may include a text communication, and a ground truth indicating a degree of an affective tone dimension conveyed by the contents of the text communication. The ground truths are based on the scores provided by the annotators in training data labeling phase 104 described previously.”; Par 33 – “In an example embodiment, a mean of ten annotator scores (e.g., scores from ten annotators) may be used as a representative score of an affective tone dimension for a text communication.”); and 
provide representative words for each emotional tone factor based on using the tone model (CHHAYA Fig. 4; Par 53 – “In an example implementation, the derived features may be extracted from the contents of a text communication by parsing the contents of the text communication, and determining a count or numerical information for each derived feature from the contents of the text communication.…As another example, the existence of hedges in the contents of a text communication may be determined by comparing the words in the contents to known hedge words and phrases. FIG. 4 shows a list of example hedge words and phrases, in accordance with an embodiment of the present disclosure.”; Par 59 – “.Feature vector 602 a represents the contents of text communication 602, and is included in each training sample 604 a, 604 b, and 604 c.”; Par 65 – “The generated feature vector represents the text communication and, more specifically, the contents of the text communication. Feature computation module 702 may provide or otherwise make available the generated feature vector to tone prediction module 808 for determination of a tone of the contents of the text communication.”; Par 36 – “For example, the conversion can include any or all of converting the characters in the contents to a common case (e.g., uppercase or lowercase), determining the lemmas (e.g., base forms) of the words in the contents, determining n-grams, and so on. In an example embodiment, feature engineering may be utilized to extract 55 features from the contents of a text communication for, in some instances, use in generating a feature vector for the text communication.”) 
However, CHHAYA fails to teach all the limitations recited in the independent claims, 1, 8, and 15.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655